Title: To Thomas Jefferson from Pierre Guide, 5 May 1791
From: Guide, Pierre
To: Jefferson, Thomas


Baltimore, 5 May 1791. Acknowledging with deep gratitude TJ’s flattering letter of 1 May. He is no less grateful for TJ’s wishes for the success of his venture in extending trade with Sardinia. What he says about equality of admission of all foreigners is not very consoling since high duties fall heavily on some of their articles, but it is necessary to be patient as it is the law of the land.—He is most grateful for TJ’s order for wine, figs, and raisins. He is sending by the stage a dozen bottles of the Vin Vieux Rouge de Nice and a box of dry Smyrna raisins. The Marseillaise figs were all spoiled by the length of the voyage, and he does not think it will do to send those of Provence, which are common and not well preserved. By the first occasion he will send the other two dozen bottles of wine, which he sells at four gourdes per dozen. The raisins, being “un objet de ma pacotille,” he asks TJ to accept and hopes he will find them to his taste. He did not bring any Vin de Nebiule, but he will have some by the first ship his brother dispatches.
He sees that TJ is going to spend a couple of months in the country and will not return to Philadelphia until mid-July. His affairs will detain him longer than expected, and when he goes there he hopes he will be able to present his respects to TJ.—P.S. He will have to buy a ship here to send to Nice and thus will have to return home under an American flag. He asks TJ to inform him if it will be possible to obtain this flag and to have it under the command of Captain Barrett, who accompanies him and about whom his brother has spoken to TJ. Barrett intends to establish himself on the Continent. Guide will be grateful if TJ will have the kindness to aid him in this and to inform him of the course to take.
